Citation Nr: 0212542	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  01-01 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  The propriety of an initial assignment of a 20 percent 
evaluation for service-connected postoperative left shoulder 
recurrent dislocation (minor extremity).  

2.  Service connection for a bilateral foot or heel disorder.  

(The issues of service connection for residuals of a right 
knee injury, to include a secondary left knee disorder, and 
entitlement to service connection for bilateral hearing loss 
will be the subject of a later Board decision).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had honorable, active military service from July 
1953 to February 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the RO, 
which granted a claim of service connection for a left 
shoulder disorder, and denied the remaining claims for 
service connection. 

As the veteran appeals the rating of his left shoulder 
disorder following an original award of service connection, 
the rating issue on appeal is not the result of a claim for 
increased entitlement, rather one involving the propriety of 
the original evaluation assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

As noted in the preceding page, the veteran's claims of 
service connection for residuals of a right knee injury, to 
include a secondary left knee disorder, and entitlement to 
service connection for bilateral hearing loss, will be the 
subject of a future Board decision.  Presently, however, the 
Board is undertaking additional development pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When this 
development is complete, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).  After giving notice, and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  All evidence reasonably necessary for equitable 
dispositions of the claims adjudicated on the merits herein 
has been obtained by VA.  

2.  Service-connected left (minor extremity) shoulder 
disability is manifested by: a painless range of motion to 
within 15 degrees of pivotal position in forward flexion and 
within 45 degrees of the pivotal position from abduction, 
with anxiety as to possible pain beyond those ranges of 
motion, as well as supine position range of motion, with arm 
at 90 degree angle, of internal rotation to 80 degrees and 
external rotation to 45 degrees; good muscular control and 
good scapulothoracic and scapulohumeral rhythm of the 
shoulders; and no dislocations of the shoulder 
postoperatively; resulting in overall impairment, to include 
pain, painful motion, and limitation of function, which is 
comparable to more than recurrent dislocation with frequent 
episodes and guarding of all (minor) arm movements, or 
infrequent episodes with guarding of movement only at the arm 
level.  

3.  The veteran's current plantar fasciitis, with calcaneal 
heel spurs, was incurred in, or due to, active military 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for postoperative left shoulder recurrent dislocation are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5200-5203 (2001).  

2.  The veteran's bilateral plantar fasciitis, with calcaneal 
heel spurs, was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 5103A, 7104 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issues 
addressed on appeal.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001)(to be codified at 
38 C.F.R. § 3.159)(VCAA).  That is, the veteran was provided 
an adequate VA examination of his left shoulder, and VA and 
private treatment records have been obtained regarding his 
bilateral foot and heel disorder (favorably disposed of in 
this decision).  Additionally, the veteran was provided a 
hearing before the undersigned member of the Board siting at 
the RO in May 2002, at which time testimony was obtained with 
regard to all issues on appeal.  All identified VA treatment 
records have been obtained with regard to the left shoulder 
disorder.  No further development is indicated with regard to 
the left shoulder claim.  A favorable disposition of the 
bilateral foot and heel claim makes any further development 
inappropriate.  

The notice provisions of VCAA have also been met.  The 
October 2000 statement of the case (SOC) and February 2002 
supplemental SOC (SSOC) have provided the veteran with 
meaningful notice of regulatory provisions pertaining to the 
claim adjudicated on the merits here; thus, the evidence 
necessary to fairly adjudicate his left shoulder and 
bilateral foot and heel claims is of record.  


Evaluation of Left Shoulder Disability  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.3.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations, as are all potentially applicable diagnostic 
codes, whether raised by the veteran or not.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  

Service connection for residuals of a postoperative recurrent 
dislocation of the left shoulder (minor extremity) was 
established by VA RO rating decision dated in July 2000, and 
a 20 percent evaluation was assigned at that time under 
Diagnostic Code 5202 for other impairment of the shoulder at 
the humerus joint.  The veteran is right-hand dominant (his 
right arm is his major extremity), accordingly, he is service 
connected for a minor extremity disorder of the left 
shoulder.  

Regarding a minor extremity, a 20 percent rating under 
Diagnostic Code 5202 is provided for recurrent dislocation of 
the scapulohumeral articulation either with infrequent 
episodes and guarding of movement only at shoulder level, or 
with frequent episodes and guarding of all arm movements.  
Limitation of motion of the arm either at the shoulder level, 
or midway between side and shoulder level, warrants no more 
than a 20 percent rating under Diagnostic Code 5201.  A 
30 percent evaluation is warranted when limitation of motion 
of the minor arm is to 25 degrees from the side (Diagnostic 
Code 5201), or when there is ankylosis of the scapulohumeral 
articulation of the minor arm, between favorable and 
unfavorable (Diagnostic Code 5200).  A higher rating would 
also be warranted for fibrous union of the humerus of the 
minor arm (40 percent), nonunion of the humerus (false flail 
joint) of the minor arm (50 percent), or loss of head of the 
humerus (flail shoulder) of the minor arm (70 percent) under 
Diagnostic Code 5202.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5203, no more than a 20 percent 
evaluation is warranted based on impairment of the clavicle 
or scapula, with either dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement. 

VA treatment records dated from February 1998 to May 2000 
show no treatment for any left shoulder complaint, but, 
rather treatment for various disorders not regarding the 
veteran's service-connected left shoulder disorder.  In May 
1998, the veteran received treatment for a right shoulder 
pain following lifting heavy objects at work a few weeks 
earlier.  Left shoulder symptomatology were not reported by 
the veteran.  

On VA examination in May 2000, the veteran reported that 
since his left shoulder surgery in service, there has been no 
problems other than limitation of motion.  The veteran had a 
painless range of motion to within 15 degrees of pivotal 
position in forward flexion and within 45 degrees of the 
pivotal position from abduction, with anxiety as to possible 
pain beyond those ranges of motion.  In the supine position, 
range of motion testing of the shoulder, with the arm at 90 
degree angle, revealed internal rotation to 80 degrees and 
external rotation to 45 degrees, with good muscular control 
and good scapulothoracic and scapulohumeral rhythm of the 
shoulders.  X-ray studies of the left shoulder revealed 
degenerative changes of the acromioclavicular and 
glenohumeral joints, with a question of a remote fracture of 
the surgical neck of the humerus.  

VA treatment records dated from June 1998 to February 2002 
show no complaint or treatment for any left shoulder 
disorder, although treatment for various disorders not 
pertinent to the appeal are shown.  

At his Travel Board hearing in May 2002, the veteran 
testified that he is presently bothered by left shoulder pain 
when he tries to sleep on his left side, as well as 
occasional pain on overuse of the left shoulder.  

In this regard, the Board notes that "standard" range of 
shoulder motion is to 180 degrees on flexion and abduction, 
See 38 C.F.R. § 4.71, Plate I.  

The evidence of record shows only minimal limitation of 
motion of the left arm and shoulder on VA examination, with a 
mere apprehension or anxiety of pain on extreme range of 
motion, and no recent or ongoing treatment for any left 
shoulder symptom or disorder.  While x-ray studies show 
degenerative changes of the acromioclavicular and 
glenohumeral joints, these findings alone warrant no more 
than the current 20 percent evaluation, even with some pain 
on extreme range of motion suggested on VA examination in May 
2000.  

The medical evidence shows that the veteran currently 
experiences no dislocations of the left shoulder joint; there 
is no evidence of any weakness or instability, wasting of the 
scapular muscles, findings which fall far short of that which 
would be required so as to warrant an evaluation in excess of 
20 percent under applicable Diagnostic Codes, 5200-5203.  The 
veteran is not shown to have limitation of motion of the arm 
midway between side and shoulder level, as his left shoulder 
abduction was at within 45 degrees of full/pivotal range of 
motion (18 degrees) in May 2000 VA examination.  
Additionally, the silence of any private or VA treatment from 
February 1998 to the present suggests impairment which is 
appropriately compensated by the current 20 percent rating 
for all periods of time of the appeal. 

Considering the objective clinical findings in light of the 
relevant rating criteria leads to a conclusion that no more 
than the current 20 percent evaluation is warranted under 
Diagnostic Codes 5200-5203.  The Board notes, however, that 
if a disability at issue is musculoskeletal in nature or 
origin, then VA must, in addition to applying the regular 
scheduler criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

As noted above, the clinical findings in this case are 
limited, and do not more closely approximate the sort of 
disability contemplated by a 30 percent evaluation under all 
applicable Diagnostic Codes.  Significantly, the veteran is 
not shown to experience such constant and/or debilitating 
pain as to result in left shoulder pain in all motion of the 
left arm; there is no showing of disability comparable to at 
least favorable ankylosis of the scapulohumeral articulation, 
or limitation of motion of the arm to midway between side and 
shoulder level; on the contrary, the veteran is shown to have 
minor limitation of motion with the apprehension of pain only 
at the extreme limits of such range of motion, without the 
need for any treatment or surgical correction.  It is 
emphasized that on May 2000 VA examination, the demonstrated 
range of motion was both almost full and painless; the 
veteran feared pain if he continued with greater range of 
motion, and, thus, did not continue.  Additionally, the level 
of impairment demonstrated at this examination does not 
provide a basis for an increased rating based on limitation 
of motion.  Furthermore, the veteran's left shoulder disorder 
does not require cortisone injection or physical therapy, or 
ongoing or more than very infrequent treatment-if any.  
Hence, an evaluation of 20 percent or greater under 
Diagnostic Code 5201 or 5203 (or any other potentially 
applicable diagnostic code), for functional loss due to pain, 
is not warranted.  

In making this determination, the Board has also considered 
the veteran's Travel Board hearing testimony.  While he is 
considered competent to describe his symptoms and his 
testimony in this regard is considered competent, he is not 
competent to provide medical testimony.  The Court has held 
that lay persons are not competent to offer medical opinions.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a 
preponderance of the evidence against the claim for an 
evaluation in excess of 20 percent, as set forth above, and, 
therefore, reasonable doubt is not for application.  



Service Connection for Bilateral Foot and Heel Disorders


Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service. 38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001). Consequently, to 
establish service connection for a disability, there must be 
competent evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service injury or disease and the 
current disability.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b) 
(2001). If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id. See also Rose v. West, 11 Vet. App. 
169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2001).

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309(a) (2001).  The Board initially notes that 
arthritis of the feet or heels is not shown, except on 
private medical statement of March 2002.  This record is not 
shown to be based on x-ray studies and is contradicted by the 
more reliable VA x-ray studies of July 2001 which show no 
arthritis of the feet, but rather, bilateral calcaneal heel 
spurs.  Accordingly, while the veteran does not claim 
entitlement to service connection for bilateral calcaneal 
spurs, his claim of service connection for arthritis and 
reports of foot pain is broad enough to include these x-ray 
findings, and result in a favorable disposition of his claim 
as recharacterized.  

In the present case, the veteran's service medical records 
show no complaint, treatment, or diagnosis of any foot or 
heel symptomatology or disorder, including on routine 
examinations and on examination for separation from service 
in 1973.  However, the veteran has testified, and his service 
medical records and discharge documents show, that his 
various duties over his long military career included that of 
drill instructor with the United States Marine Corps.  The 
veteran has testified that this military duty required 
extended standing on hard pavement.  He supports this 
assertion with private medical and lay statements, which tend 
to show that his current bilateral foot and heel disorders 
are due to service.  

An April 2001 medical statement of E. R. Via, M.D., indicates 
that the veteran has a bilateral painful heel condition which 
is due to his years of military marching, running, and other 
repetitive physical activities performed while he was in the 
military, including when he was a Marine Corps drill 
instructor in 1967.  A March 2002 addendum to this statement 
includes current diagnoses to be traumatic arthritis and 
plantar fasciitis.  No x-ray studies of the feet and heels 
appear to have been taken by Dr. Via, whose diagnosis of 
bilateral traumatic arthritis is accepted to include 
bilateral heel spurs-a disorder which his shown on x-ray 
studies.  

VA treatment records dated from 1998 to 2002, show occasional 
treatment for bilateral foot pain and plantar fasciitis.  In 
pertinent part, x-ray studies of July 2001 did not show any 
traumatic or degenerative arthritis: the veteran was found to 
have bilateral inferior and posterior body calcaneal (heel) 
spurs.  The feet-which include the heels, were thought to be 
otherwise normal on both x-ray study and physical 
examination.  The Board considers the x-ray studies to be 
reliable evidence of the existence of any foot or heel 
disorder.  

A July 2001 lay affidavit of B.E. Thomassen identifies 
himself as having served with the veteran from 1968 to 1970, 
including a period of time when the veteran was a drill 
instructor.  The statement explains that the veteran would 
have spent up to 100 hours on his feet per week, and that he 
recalled the veteran having medical problems with his feet 
and legs.  

In consideration of the above medical and lay evidence, as 
well as the veteran's sworn testimony obtained before the 
undersigned in May 2002, it is the opinion of the Board that 
the preponderance of the evidence of record favors the 
veteran's claim of service connection for both bilateral 
plantar fasciitis, shown on both VA and private examination, 
as well as bilateral calcaneal heel spurs, shown on x-ray 
studies.  In doing so, the Board points out that a complaint 
of pain, even with a history of injury, in the absence of 
objective medical evidence of a diagnosed or identifiable 
underlying disease, can not be considered as a "disability" 
for which compensation benefits are payable.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999), aff'd in part, 239 F.3d 
1356 (Fed. Cir. 2001), vacated and remanded on other grounds, 
(U.S. Vet. App. Nov. 6, 2001).  Similarly, traumatic and 
degenerative arthritis require some supporting x-ray 
evidence.  See 38 C.F.R. § 4.71a, Part 4, Diagnostic 
Codes 5003, 5010 (2001).  


ORDER

The claim for an evaluation in excess of 20 percent for 
postoperative residuals of left recurrent dislocated shoulder 
(minor extremity) is denied.  

The claim of service connection for bilateral plantar 
fasciitis and calcaneal spurs is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

